Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149699                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149699
                                                                    COA: 320166
                                                                    Shiawassee CC: 77-004516-FH
  MARK STEVEN DAWSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 27, 2014 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of
  Montgomery v Louisiana, cert gtd ___ US ___; ___ S Ct ___; ___ L Ed 2d ___ (2015), is
  pending before the United States Supreme Court, and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2015
           s0420
                                                                               Clerk